Citation Nr: 0833839	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eczema. 

2.  Entitlement to service connection for foot deformities. 

3.  Entitlement to service connection for edema of the 
ankles. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for retinopathy. 

6.  Entitlement to service connection for a liver disorder. 

7.  Entitlement to service connection for coronary artery 
disease.

8.  Entitlement to service connection for a renal 
insufficiency. 

9.  Entitlement to service connection for peripheral vascular 
disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for eczema, foot deformities, edema of the 
ankles, diabetes mellitus, retinopathy, a liver disorder, 
coronary artery disease, renal insufficiency, and peripheral 
vascular disease. 

The veteran testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 

In a claim received in July 2001 and in a December 2001 
statement, the veteran claimed service connection for high 
blood pressure and hypertension. The RO acknowledged receipt 
of the claim in correspondence in March 2002, but the claim 
was not addressed in any subsequent rating decision.  The 
issue is referred to the RO for further development and 
adjudication as appropriate.   
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagreed with the Court's decision in Haas and appealed to 
the United States Court of Appeals for the Federal Circuit, 
which reversed and remanded.  Haas v. Peake, 525 F.3rd 1168 
(Fed. Cir. 2008).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  

In this appeal, the veteran contends in part that all 
disorders on appeal are related to exposure to herbicide or 
are secondary to a disorder related to exposure to herbicide.   
However, for reasons provided below, the Board will proceed 
with adjudication of claims for service connection for 
eczema, foot deformities, and retinopathy.  The Board will 
stay action on claims for service connection for diabetes 
mellitus, coronary artery disease, a liver disorder, renal 
insufficiency, peripheral vascular disease, and edema of the 
ankles as may be associated with diabetes.  
 

FINDINGS OF FACT

1.  The veteran's current chronic skin rashes, diagnosed as 
eczema, are related to his active service.  

2.  The veteran's foot deformities to include bilateral 
bunions and hallux valgus first manifested many years after 
service and are not related to any aspect of service. 

3.  The veteran's edema of the right ankle is a symptom of 
right ankle tendonitis that is related to a right ankle 
injury in service.  

4.  The veteran does not currently have retinopathy or other 
organic eye disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eczema have been 
met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for foot deformities 
have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for tendonitis of the 
right ankle have been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for retinopathy have 
not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the RO provided notices in March 2002 and in 
May 2002 that met the requirements except that the notice did 
not provide the criteria for the assignment of a rating and 
effective date.  Notice of these criteria was not provided 
until December 2006, after the initial adjudication.  
Although the notice provided was not timely, the error was 
harmless given that service connection is being denied 
(except for tendonitis of the right ankle), and hence no 
rating or effective date will be assigned with respect to the 
claimed disorders.  In the case of right ankle tendonitis, 
the error is harmless because the benefit sought is being 
granted in full. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Specifically, the 
veteran indicated that he received treatment at VA medical 
faculties in Brooklyn, New York.  Records were obtained from 
the VA Medical Center in New York that included branch 
facilities in Brooklyn and Queens, but none were recovered 
for treatment prior to 1997.   The veteran reported receiving 
treatment at a VA facility in East Orange, New Jersey, 
immediately after discharge from service.  A small number of 
laboratory reports and the results of a chest X-ray from 1980 
were the only records available.  The veteran also reported 
receiving treatment at a private hospital in Milville, New 
Jersey.  Records from this facility were requested but none 
were available.  VA has obtained medical examinations and VA 
outpatient treatment records from VA medical facilities in 
New York including Brooklyn and Tampa, Florida, for treatment 
since 1997.  The Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The veteran served in the U.S. Air Force as an administrative 
specialist including assignments to units in the Philippine 
Islands, Thailand, and Taiwan from January 1966 to May 1968.  
Service personnel records showed that the veteran received 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign medal.  He contends that his disorders first 
manifested in service, are related to an injury in service, 
are related to exposure to herbicide in service, or are 
secondary to diabetes mellitus.  He further contends that he 
was not permanently stationed in Vietnam but visited on many 
occasions on temporary assignments.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA's requirement 
that the claimant have been present in the land borders of 
Vietnam at some point in the course of his duties is the 
subject of ongoing litigation.  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).   Among those disorders claimed in this case, 
presumptive service connection is available only for diabetes 
mellitus. 

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary reiterated that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).

Exposure to Herbicide
 
The Vietnam Service Medal is awarded to any member of the 
Armed Forces of the United States serving in Vietnam, or 
contiguous waters, or air space, including in Thailand, Laos, 
Cambodia or the airspace thereover on or after July 4, 1965 
through March 28, 1973.  If on shore or air duty, the member 
must participate in or directly support the Vietnam military 
operation.  Air Force Regulation 900-48, § 6-22b (Mar. 25, 
1982).   Service personnel records showed that the veteran 
served in the following units and locations in the Southeast 
Asia Theater of Operations:  6200th Military Airlift Support 
Wing and 636th Combat Support Squadron at Clark Air Base 
(AB), Philippine Islands, from January 1966 to July 1967; 
388th Combat Support Group, Korat Royal Thai Air Base (RTAB), 
Thailand, from July 1967 to September 1967; and 345th 
Tactical Airlift Squadron, Ching Chuan Kang Air Base (CCKAB), 
Taiwan, from September 1967 to August 1968.  

In his May 2008 Board hearing, the veteran acknowledged that 
he had never been permanently assigned to a unit in Vietnam 
but stated that he had flown to Vietnam on many occasions 
including a stop on his first flight to the region in route 
to the Philippines.  He stated that while assigned to 
administrative duties at Clark AB and Korat RTAB, he carried 
records or accompanied medical evacuees to and from bases in 
Vietnam where he often stayed for several days.  

Service personnel records contain a chronological listing of 
service but do not show temporary assignments or flight 
duties.  Service medical records do not show that the veteran 
had medical or other qualifications for aircrew duty or that 
he received prophylactic treatment for jungle diseases such 
as malaria.  Personnel records include two detailed 
performance evaluations for one year of duty at Clark AB and 
one year at CCCKAB.  Both reports described the veteran's 
excellent performance of administrative duties that included 
management of training programs, maintaining the Orderly 
Room, and managing mail for other personnel who were assigned 
to duties in Vietnam.  Neither report mentions courier 
assignments or medical escort duty to any location or any 
other type of temporary duty to locations in Vietnam, 
although one report cites temporary duty in Manila.  The 
veteran was not trained in a medical administration, and 
there is no evidence that he was exposed to herbicides by 
handling or disbursing the chemicals.  The veteran did not 
provide specific dates or locations of his travel so that 
further research of unit records could be performed.  The 
Board also notes that the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal may be awarded without the 
service member actually visiting Vietnam.  

Regrettably, the Board concludes that the veteran's 
statements are inconsistent with the circumstances and duties 
described in the service personnel records and that there is 
no evidence to show his presence in Vietnam.  Therefore, the 
only evidence in support of a presumption of service 
connection based on exposure to herbicide is the receipt of 
the Vietnam Service Medal.  As discussed above, the Board 
will stay adjudication of the claims for service connection 
for diabetes mellitus and for the following disorders for 
which there is evidence of a current disability and a 
secondary relationship to diabetes: coronary artery disease, 
liver disorder, renal insufficiency, peripheral vascular 
disease, and edema of the ankles. 

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Eczema

Service medical records showed that the veteran sought 
treatment for a skin disorder of his foot on one occasion in 
August 1967 during his duty in Thailand.  The examiner 
diagnosed fungus infection of the anterior surface of the 
left great toe of one month duration.  The examiner 
prescribed over-the-counter anti-fungal topical medication 
and hot soaks.  In December 1967, an examiner at a military 
medical facility in Taiwan noted a rash on the dorsum of the 
veteran's hands and no other area.  The examiner diagnosed 
dermatitis of uncertain etiology and prescribed a topical 
ointment.  There are no further records of treatment for any 
skin disorders.  In a September 1968 discharge physical 
examination, the veteran reported no chronic skin diseases, 
and a physician noted no skin disorders.    

In an initial treatment assessment at a VA medical facility 
in Queens, New York, in July 1997, a VA examiner noted no 
skin disorders.  In September 1998, a VA examiner noted the 
veteran's reports of an itching skin disorder of the lower 
legs that had started two weeks earlier after he had acquired 
a pet cat.  Examiners diagnosed a cat allergy and prescribed 
medication.  In April 1999, a VA examiner noted the veteran's 
reports of acne cysts beginning in 1973 for which he used 
topical antifungal and steroid medication.  No lesions were 
noted by the examiner.  However, in a general medical 
examination the same month, a VA examiner noted 
hyperpigmented eruptions on the veteran's upper extremities 
but did not diagnose a chronic disorder.  In August 1999, the 
RO denied service connection for a skin disorder because 
there was no evidence to show that the veteran's history of 
acne cysts and hyperpigmented eruptions on the upper 
extremities were related to treatment of the toe and hands in 
service.  As eczema was not a diagnosis at the time, the 
Board has not required new and material evidence to reopen 
the claim.   

In December 1999, a VA examiner noted that the veteran had 
dry, flaky skin on the hands and diagnosed dyshidrotic 
eczema. In March 2000, a VA examiner noted xerosis with 
patches of flaking skin on the palms of the hands and 
diagnosed dyshidrotic eczema.  In July 2001, a VA examiner 
noted slight hyperpigmentation and dry skin on the legs.  
Subsequent outpatient treatment notes through May 2008 listed 
recurrent skin rashes as a stable, on-going disorder with no 
observations of the extent of the rashes, exacerbations, or 
changes in prescribed topical medication.  

In an undated letter received by the RO in July 2003, a VA 
nurse practitioner stated that the veteran had a chronic skin 
condition associated with exposure to a toxic irritant, most 
likely Agent Orange.  In an October 2003 letter, a private 
physician state, "We know of the close association of Agent 
Orange in causing cancer and chronic skin disease."  The 
physician listed 15 diseases including eczema and stated, 
"In my opinion, the diagnoses and symptoms that [the 
veteran] has could possible be related to exposure to 
herbicides during Vietnam." 

In May 2007, a VA examiner noted a review of the clams file 
and the veteran's reports of receiving treatment for "jungle 
rot" while serving in Thailand.  The veteran reported that 
he had blisters and sores on his feet that spread to his 
entire body in service.  He reported that he continued to 
experience pruritis of the hands and feet after service and 
used a topical steroid medication during flare-ups.  The 
examiner noted no history of neoplasms, urticaria, erythema 
multiforme, chloracnes, or use of immunosuppressive 
medication.  The examiner noted three centimeter eczematous 
plaques on the dorsal aspect of both feet that affected one 
percent of the entire body but no maceration between the toes 
or scaling of other areas including the hands. The examiner 
diagnosed eczema of the feet stated that it is more likely 
than not that the veteran's eczema of the feet began in 
service.  Although the examination worksheet requested 
reasons to support the opinion, the examiner did not provide 
any further information.  

In a March 2008 Board hearing, the veteran stated that while 
in Thailand and when flying back and forth to Vietnam he 
experienced swelling and blistering of his feet and that 
biopsies of the tissues and toe surgery were performed at a 
medical facility in Thailand to determine the cause of the 
disease.  He stated that he sought VA treatment within three 
months of discharge, that the disease had spread to other 
parts of his body, and that he used antibiotics, anti-
inflammatory, and topical ointments to treat the outbreaks.  

The Board concludes that service connection for eczema is 
warranted.  The Board acknowledges that the veteran was 
treated on only one occasion in service for a fungal 
infection of one toe and on one occasion for a rash on his 
hands.  However, on each occasion, he was prescribed a 
topical medication.  The Board finds that the veteran's 
reports of severe swelling and blisters spreading to his 
entire body are not consistent with the service medical 
records.  There are service medical record entries from his 
tour of duty in Thailand but no other records show treatment 
for extensive swelling and blistering of the feet or surgical 
procedures.  However, the veteran did not report a history of 
such extensive treatment for skin disease in his discharge 
physical examination, and a military physician noted no 
chronic skin disorders at that time.  The veteran contended 
that he sought treatment immediately after service at VA 
medical faculties in New York and New Jersey.  The only 
records that could be obtained were unrelated laboratory 
reports from VAMC Newark dated in 1980 and from New York 
starting in 1997.  Except for an outbreak caused by a pet 
allergy, there is no medical evidence of a chronic skin 
disorder prior to 1999.  

On the other hand, the Board notes that a VA examiner in May 
2007 concluded that the veteran's eczema likely began in 
service even though no chronic condition was reported by the 
veteran or noted by a physician at the time of discharge a 
year later, and no post-service history of a chronic skin 
disorder was recorded until 1999.   Nevertheless, the veteran 
stated that he experienced observable symptoms of skin 
eruptions and used surface ointments since service.  The 
degree of discomfort and use of over the counter medications 
for many years may not have risen to the level that would 
require periodic examinations and treatment by a physician. 
Therefore, in view of lay evidence of a continuity of 
observable symptoms in and after service and a medical 
opinion that related the skin condition to outbreaks in 
service, the Board will apply the benefit of doubt doctrine 
and grant service connection for eczema.    

However, the Board previously noted that the veteran was not 
exposed to herbicides and that eczema is not a disease for 
which presumptive service connection is available.  The Board 
also places little probative weight on the opinions of the VA 
nurse practitioner and private physician in 2003 to the 
extent that the veteran's eczema was related to herbicide 
exposure in Vietnam because service records do not confirm 
that he was in Vietnam and because the weight of scientific 
evidence evaluated by the Secretary shows no relationship 
between herbicides and any skin disorders other than 
chloracne or cancer.  

The weight of the credible evidence demonstrates that the 
veteran's current chronic recurrent skin rashes and eczema of 
the feet first manifested in service, with a continuity of 
symptomatology since service.  The "benefit of the doubt" 
rule is for application, and the Board will grant the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




Foot Deformities

Service medical records are silent for any symptoms, 
diagnoses, or treatment for foot deformities in service.  

In June 1998, a VA X-ray of the right foot obtained to 
evaluate a bunion deformity showed degenerative changes in 
the metatarsal joint and a hallux valgus deformity.  In 
August 1998, an X-ray of the left foot showed similar 
indications, also associated with a bunion deformity.  In 
April 1999, a VA examiner noted that the veteran was 
contemplating surgery to correct the bunion deformity of the 
right foot because conservative treatment was not effective.  
A VA general medical examiner the same month noted that the 
veteran used a cane.  In August 1999, an examiner noted 
bilateral bunion and hallux valgus deformities and prescribed 
special shoes and additional conservative treatment.  In 
November 2001, a VA examiner following the veteran's care for 
diabetes noted hammer toes, swan neck toes, and bony 
protrusions.  However, the examiner did not state that these 
deformities were related to diabetes.  A VA joint examination 
report in June 2007 showed some deficits of the right ankle 
but contained no observations of foot deformities or 
associated symptoms.  The examiner noted that the veteran had 
not undergone any corrective surgery and did not wear 
corrective shoes.  

In a May 2008 Board hearing, the veteran stated that he 
continued to wear special shoes but that he had not undergone 
any foot surgery.  He stated that his foot deformities were 
caused by foot eczema, ankle swelling, or the type of boots 
that he was required to wear in service.  

The Board concludes that service connection for foot 
deformities is not warranted because there is no competent 
medical evidence of bilateral bunions, hallux valgus, or any 
other foot problems in service or for many years after 
service.  Although the veteran sincerely believes that his 
deformities are related to a skin disorder, ankle swelling, 
or military footwear, as a layperson, the veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not probative as to the 
etiology of his current foot deformities.  See Bostain v. 
West,
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board has considered whether a VA foot examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4). See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 
38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to 
obtain an examination to make a decision in the case.  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  The Board concludes that an examination 
is not required in this case because there is no competent 
medical evidence that a foot injury occurred or a disease 
first manifested in service or that a current disability may 
be linked to service.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Edema of the Ankles

Service medical records showed that the veteran was treated 
for a twisted right ankle in April 1968.  X-rays showed no 
fractures, and the veteran was provided an elastic bandage 
and crutches.  In a September 1968 discharge physical 
examination, the veteran reported no arthritis, bone or joint 
deformities, or foot trouble, and the military physician 
noted no deficits of the lower extremities or the feet.  

In April 1999, a VA examiner noted that the veteran had a 
history of arthritis of the feet and hands and used a cane.  
Another examiner the same month noted foot deformities 
discussed above and that the veteran experienced symptoms of 
gout.  VA outpatient treatment reports from 1999 through 
March 2008 occasionally but not consistently list on-going 
medical disorders of rheumatoid arthritis of unspecified 
joints, gout, and foot and ankle pain with some notations of 
related edema.  The examiners frequently referred the reader 
to podiatry and diabetes examinations that do not contain 
comments regarding the ankles. 

In August 2007, a VA physician noted a review of the claims 
file and the veteran's reports of a sprained ankle in service 
and occasional pain, stiffness, weakness and swelling that 
interfered with walking.  Pain flare-ups occurred several 
times per year lasting eight to nine days.  The veteran 
reported using a cane but no crutches or corrective shoes.  
The examiner noted pain but no limitation of motion initially 
but minor limitation of motion on repetition.  The examiner 
noted trace swelling but an X-ray of the right ankle was 
normal.  The examiner diagnosed tendonitis of the right ankle 
and stated that the disease was likely caused by the ankle 
injury in service.  The rationale for his opinion was that 
tendonitis can be caused by injury, trauma, or overuse.  

The Board concludes that service connection for tendonitis of 
the right ankle is warranted.  Although the veteran's right 
ankle sprain in service required only an elastic bandage and 
rest with no follow-up treatment or residual disability at 
the time of discharge, there is a competent medical opinion 
by a VA physician who reviewed the claims file and concluded 
that an ankle sprain in service was related to the veteran's 
current right ankle tendonitis.  There are no other opinions 
of record.  
The Board notes that VA medical examiners also commented on 
bilateral ankle and lower leg swelling during examinations 
related to diabetes and will address these observations at a 
later date.  The Board applies the "benefit of the doubt" 
doctrine and grants service connection for right ankle 
tendonitis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

 Retinopathy

Service medical records are silent for any symptoms, 
diagnoses, or treatment for retinopathy.

VA X-ray and laboratory reports from January 1980 do not 
address symptoms of eye disease.  

In July 1997, VA examiners conducted initial patient 
assessment and noted that the veteran reported that he had 
not seen a physician in a long time.  The examiners noted a 
history of congestive heart failure, hypertension, non-
insulin dependent diabetes mellitus, and exogenous obesity, 
and that the veteran was prescribed a restricted diet and 
several medications.   In March 1999, a VA eye examiner noted 
a refractive correction but no eye disease.  In April 1999, a 
VA examiner did not note a review of the claims file or 
medical records but provided a detailed medical history, 
presumably obtained from the veteran, as follows:  
hypertension for the previous 10 years, congestive heart 
failure since 1992 with a cardiac catheterization in 1995, 
type 2 diabetes mellitus for the previous 8 years, and not 
history of renal or liver disease.  The physician diagnosed 
cardiomyopathy, congestive heart failure, hypertension, and 
diabetes mellitus. 

After the veteran moved to another state, he sought treatment 
at a different VA medical facility.  In December 2001, a VA 
physician diagnosed congestive heart failure, cardiomyopathy, 
hypertension, diabetes, eczema, anemia, obesity, and 
rheumatoid arthritis.  

In April 2002, an examiner noted that testing showed 
indications of nephropathy associated with diabetes.  In an 
undated letter received by the RO in July 2003, a VA nurse 
practitioner stated that the veteran's congestive heart 
failure and hypertension were associated with diabetes, that 
lower leg edema is associated with heart failure, and that 
elevated liver function tests are associated with toxic 
irritants such as herbicides.  In an October 2003 letter, a 
private physician listed fifteen diagnoses including 
hypertension, heart function deficits, increased liver 
function tests, cardiomyopathy, congestive heart failure, 
diabetes, and decreased renal function, and stated that the 
diagnoses could possibly be related to exposure to 
herbicides.  None of the medical providers diagnosed 
retinopathy or any other organic eye disease. 

In May 2007, several VA examiner noted reviews of the claims 
file.  Two examiners noted that the veteran was prescribed 
insulin for the treatment of diabetes and noted the results 
of several diagnostic tests.  The examiners diagnosed 
uncontrolled diabetes mellitus with complications of 
cardiovascular disease and renal insufficiency.  An examiner 
conducted a comprehensive eye examination and noted no 
retinopathy.  VA outpatient treatment records from 2001 
through May 2008 showed on-going symptoms, diagnosis, and 
treatment for diabetes and for associated cardiovascular, 
renal, liver, and peripheral vascular disorders as well as 
recurrent edema of the lower legs. 

The Board concludes that service connection for retinopathy 
is not warranted because there is no competent medical 
evidence of a current diagnosis of any organic disease of the 
eyes.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for eczema is granted, subject to the 
legal criteria governing the payment of monetary benefits.

Service connection for foot deformities is denied. 

Service connection for tendonitis of the right ankle is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

Service connection for retinopathy is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


